Citation Nr: 1708171	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from June 2004 to August 2005

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran is service connected for above the knee amputation of the left extremity, rated as 80 percent disabling; posttraumatic stress disorder, rated as 70 percent disabling; degenerative joint disease of the lumbar spine, rated as 20 percent disabling; residuals of left clavicle fracture, rated as 10 percent disabling; and right knee strain, rated as 10 percent disabling.  He has been assigned a combined 100 percent disability rating since July 7, 2006; he has not been awarded a total disability rating based upon individual unemployability (TDIU).

2.  The Veteran does not meet the criteria for specially adapted housing as he does not have a permanent and total disability. 


CONCLUSION OF LAW

The criteria for specially adapted housing are not met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA notice is not required as the Veteran's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In this case, the Veteran has no single service-connected disability that is currently rated as 100 percent.  

Special Adaptive Housing-Laws and Analysis

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  The Veteran's claim for special adaptive housing was filed on October 15, 2010; however, even when considering these more favorable provisions the Veteran does not meet the legal criteria for specially adapted housing.  The Board shall discuss the applicable regulation in terms of the pre-October 2010 provisions and then the expansion of eligibility provided by the October 2010 amendments.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 
(1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809. 

VA considers the veteran to have a qualifying disability if the veteran or member of the Armed Forces serving on active duty has service-connected amyotrophic lateral sclerosis rated 100 percent disabling under 38 CFR 4.124a, diagnostic code 8017. 38 C.F.R. § 3.809 (2016).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (d).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350 (a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance . . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

In turning the analysis of this appeal, the Board has taken into consideration the Veteran's written statements, as well as the Accredited Representative's Written Brief Presentation. The latter, dated in February 2017, postulates the following argument: 

In light of the evidence of record, a claim for un-employability (TDIU) will be inferred as "part and parcel" of the underlying claim for entitlement.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As demonstrated in the veteran's records, his SC disabilities has rendered him 100 disabling, thus making him un-employable due to SC disabilities.

The first point is that the Veteran has had a total combined rating of 100 percent since July 7, 2006.  However, in an October 2006 document submitted by the Veteran entitled "Notice of Disagreement" to an unrelated increased rating claim pending at the time, the Veteran described that he had been employed at that time. But even if the Veteran has since become unemployed due to the combination of his service-connected disabilities, it is not necessarily the case that he would qualify for the benefits sought.

Indeed, the situation in the Rice v. Shinseki case is not applicable here as this is not an increased rating claim.  Rice made it clear that a claim for TDIU is just another type of increased rating claim and that to the extent the claimant brings up evidence of unemployability associated with a claim for an increased rating, TDIU is part and parcel of the increased rating claim.  In this case, the situation is dissimilar as a permanent and total rating is an antecedent requirement to qualify for specially adapted housing benefits. 

More importantly and fundamentally, the Board acknowledges that Veteran has been assigned a combined 100 percent disability rating since July 7, 2006.  The Veteran has not been awarded a TDIU, nor has he filed a claim therefor.  In any case, the plain language of the law and regulations related to the eligibility for specially adapted housing specify particular disabilities that must cause the total and permanent disability. The Veteran's total combined 100 percent rating includes a 70 percent rating for PTSD, which does not satisfy the requirements for eligibility for assistance in acquiring specially adapted housing.  See also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that for purposes of awarding special monthly compensation, Congress did not intend that a 100 percent combined rating suffice for a service-connected disability rated as total, but that an award of TDIU, if it based upon a single service-connected disability, is sufficient).  The Board reiterates that pertinent statutory and regulatory language addresses permanent and total disability "due to" specific enumerated disabilities.  As such, under the circumstances of this case, the Veteran would need to be awarded a 100 percent rating for his service-connected lower extremity amputation - or TDIU based solely on that disability - to meet the antecedent requirement of having a permanent and total disability qualify for the benefit sought in this case.  Simply stated, the antecedent requirements outlined above are not met in this case

 As such, the Board finds that the Veteran does not meet the criteria for specially adapted housing.  As a matter of law, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.  38 C.F.R. § 3.809a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although sympathetic to the Veteran's claim and his particular circumstances, the law does not authorize VA to award the benefit sought. 


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


